Citation Nr: 0600152	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to November 12, 1999 
for the grant of service connection for major depressive 
disorder.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 











INTRODUCTION

The veteran served on active duty from March 1973 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

The veteran's service connection claim for major depressive 
disorder was not received prior to November 12, 1999.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to November 12, 1999, for the grant of entitlement 
to service connection for major depressive disorder, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West Supp. 2005); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification for her 
claim.  However, upon review, the Board finds that the lack 
of such a pre-agency of original jurisdiction-decision notice 
did not result in prejudicial error in this case.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

In the present case, the RO provided the appellant 
38 U.S.C.A. § 5103(a) notice in a March 2004 VCAA letter.  
The March 2004 letter informed her that she could provide 
evidence or location of such and requested that she provide 
any evidence in her possession.  The VA fully notified the 
veteran of what is required to substantiate her claim in the 
letter, statement of the case dated in August 2003, and 
supplemental statement of the case (SSOC) dated in July 2005.  
Together, the VCAA letter, SOC, and SSOC provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  In 
addition, the SOC specifically detailed the particular 
regulations used to evaluate the claim and what factual 
evidence was used to determine the denial.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  Based on 
the above, the duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA medical records, private medical records, records 
from the Social Security Administration, and statements from 
the veteran and her sisters.  The veteran has not indicated, 
nor does not appear, that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Early Effective Date

In a July 2002 rating decision, the RO granted service 
connection for major depressive disorder, assigning a 100 
percent rating, effective November 12, 1999. On appeal, the 
veteran contends that an effective date prior to November 12, 
1999, is warranted for the grant of service connection.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West Supp. 
2005); 38 C.F.R. § 3.400 (2005).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2005).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2005).

The Board acknowledges the veteran's contention that the 
effective date should be earlier.  However, after a thorough 
review of the record, it is clear that the veteran did not 
submit any communication or action indicating intent to apply 
for entitlement to service connection for major depressive 
disorder, or any psychiatric disorder, prior to November 12, 
1999.  The record demonstrates that the veteran filed service 
connection claims for headaches and pulmonary tuberculosis in 
1977, but did not file for any psychiatric disability at that 
time.  In addition, the veteran filed subsequent increased 
rating claims for migraine headaches and pulmonary 
tuberculosis prior to November 12, 1999, but again, did not 
file a service connection claim for any psychiatric 
disability.     

Appellant's essential argument is that she is entitled to an 
earlier effective date because she was treated for 
psychiatric problems in service, was diagnosed and treated 
for major depressive disorder by VA and other medical 
facilities prior to 1999, and received disability benefits 
from the Social Security Administration for major depression 
many years prior to 1999.  Indeed, the medical evidence 
clearly demonstrated that the veteran was diagnosed and 
treated for psychiatric problems many years prior to November 
12, 1999, however, the mere presence of medical evidence, 
even in the service medical records or at a VA medical 
facility, does not establish an intent on the part of the 
veteran to seek service connection.  See 38 C.F.R. § 3.1(p); 
Brannon, supra;; Lalonde v. West, 12 Vet. App. 377, 380 
(1999).  Moreover, her sisters' statements that the veteran 
had depression since separation from service is not evidence 
that the veteran requested a determination of entitlement or 
evidence a belief in entitlement to service connection for 
depression.  Id. 

The record does contain references from the veteran to VA 
about her "nerve" problems.  Specifically, in statements 
dated December 1984 and March 1986, the veteran referred to 
having nerve problems.  However, no reasonable interpretation 
can be made from these statements of intent to apply for 
service connection.  It is clear that these statements were 
made in furtherance of her increased rating claims and her 
general displeasure with treatment from VA medical 
facilities.  Similarly, in a statement from the veteran 
received November 1986, the veteran indicated that she was 
undergoing treatment at a VA facility for headaches and 
nerves.  This statement does not provide any indication of 
intent to apply for service connection, but merely a 
description of what treatment she was receiving from VA.  
Lacking from the above statements was any indication of 
intent to apply for benefits for her psychiatric problems.  
Prior to 1999, the veteran clearly applied for service 
connection and increased ratings for migraine headaches and 
pulmonary tuberculosis, however, there was no evidence of 
intent to apply for service connection for any psychiatric 
disability in the record until November 12, 1999.       

As no service connection claim for major depressive disorder, 
or any psychiatric problem, was received prior to November 
12, 1999, applicable law provides that the effective date of 
the grant of service connection for major depressive disorder 
cannot be earlier than November 12, 1999.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  As a result, the claim for 
entitlement to an earlier effective date must be denied.

ORDER

Entitlement to an earlier effective date prior to November 
12, 1999 for the grant of service connection for major 
depressive disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


